        Case 3:20-cv-02731-VC Document 171-6 Filed 05/14/20 Page 1 of 5




                                      Asif Masoom Qazi
                                 Short-Form Bail Application

Summary: Asif Qazi is a 30-year-old citizen of Bangladesh who has resided in California since
he was 9 years old. Mr. Qazi and his wife Raquel O’Brien Qazi are parents to two daughters,
who they are raising in Vallejo. Prior to his detention a little over three months ago, Mr. Qazi
had been the primary breadwinner for his family. Mr. Qazi was detained after he voluntarily
reported to an interview with immigration officials. His most recent conviction resulted from an
arrest in 2016. Since that arrest, Mr. Qazi has dedicated himself to supporting his wife, children
and recently widowed mother. Mr. Qazi’s medical records show that he suffers from asthma and
uses an inhaler several times per day. He also reports a past TB diagnosis and likely suffers from
latent TB.

1. Name: Asif Masoom Qazi

2. Age: 30

3. Sex: M

4. Primary language: English

5. If there is a hearing, is an interpreter needed? No

6. Detained in Mesa Verde Detention Facility _X_ or Yuba County Jail ___

7. Dorm unit: Dorm B

8. Date of bond hearing, if any: Mr. Qazi’s bond hearings have all related to his 2016 arrest in
Vallejo after police officers found a gun in the engine compartment of his car.

   •   After Mr. Qazi’s pre-trial release, ICE arrested him in December 2016. An immigration
       judge then ordered Mr. Qazi released on a $10,000 bond in February 2017. Mr. Qazi
       posted the bond and was released. ICE appealed and the case was remanded, at which
       point a different immigration judge again granted Mr. Qazi a $10,000 bond in May 2018.
       The immigration judge was fully aware of Mr. Qazi’s arrest and the allegations against
       him when he ordered Mr. Qazi released in February 2017.
   •   On June 7, 2019, Mr. Qazi entered a guilty plea to California Penal Code § 30315
       (possession of handgun ammunition designed primarily to penetrate metal or armor). In
       an attached letter, Mr. Qazi’s public defender describes the significant evidentiary issues
       in the case – both as to the way the evidence was obtained, and as to the absence of proof
       that Mr. Qazi was aware of the firearm. (See Ltr. from Nick Filloy, attached). Mr. Qazi
       pleaded guilty and received what in effect was a sentence of time served, by completing
       the jail time imposed through a Sheriff’s work program.
   •   On February 4, 2020, Mr. Qazi voluntarily presented himself for an interview at ICE’s
       San Francisco Field Office, knowing that interview might result in his detention. ICE



                                                                             Asif Masoom Qazi 1
        Case 3:20-cv-02731-VC Document 171-6 Filed 05/14/20 Page 2 of 5




       detained Mr. Qazi on that date, even though he had not violated any conditions of release
       under the terms of his immigration judge bond from 2018.
   •   Sometime in or around April 2020, Mr. Qazi was denied bond while unrepresented.
       Counsel then filed for a subsequent bond hearing, with additional documentation
       evidencing that Mr. Qazi is not a danger or a flight risk. On April 23, 2020, Mr. Qazi was
       denied bond, based solely on the fact of his 2019 conviction. A bond memorandum and
       transcript have not yet been produced for that hearing.

9. Outcome of bond hearing, if any: See above

10. Length of time in detention: More than three months

11. Medical condition(s) that put detainee at risk:
    • Mr. Qazi has a self-reported history of asthma, which is aggravated by seasonal allergies.
      As of March 2020, while in immigration detention, Mr. Qazi sought medical attention for
      shortness of breath and wheezing, which had begun approximately 30 days prior. He was
      prescribed an Albuterol inhaler, which he uses 4 times daily.
    • Mr. Qazi also reports that he tested positive for tuberculosis (TB) in approximately 2008
      while at the Santa Rita Jail. His home country of Bangladesh is one of 22 high TB burden
      countries, with an incidence of 360,000 reported TB cases in 2015. Counsel believes it is
      highly likely that Mr. Qazi suffers from latent TB.
    • History of smoking: Mr. Qazi has been a heavy smoker for approximately 15 years.

12. Attorney name, phone, address and email:
Lisa Knox
Centro Legal de la Raza
3400 E 12th St, Oakland, CA 94601
lknox@centrolegal.org
415-684-4783

13. Felony or misdemeanor convictions, including date and offense:

   •   Mr. Qazi’s most recent conviction stemmed from an arrest that occurred in 2016. Vallejo
       police officers found a handgun in a bag hanging in the engine compartment of Mr.
       Qazi’s car after a traffic stop. Mr. Qazi was initially charged with several firearms-related
       charges.
   •   Mr. Qazi’s public defender, Nick Filloy, believes that the firearm was found based on
       illegal search, though a state court judge denied Mr. Qazi’s motion to suppress. Mr.
       Filloy also represents the forensics evidence did not connect the gun to Mr. Qazi.
   •   Given the serious evidentiary problems facing the prosecution, they “gave away the store
       to get a felony plea of some kind” from Mr. Qazi. (Filloy Ltr.) As Mr. Filloy states,
       “They allowed an immigration safe plea. They agreed to no jail time. They dismissed his
       strike prior.” Given that Mr. Qazi would have been sentenced to prison and deported if
       convicted after trial, he agreed to plead to Penal Code § 30315.



                                                 2
                                                                                Asif Masoom Qazi
         Case 3:20-cv-02731-VC Document 171-6 Filed 05/14/20 Page 3 of 5




   •    Mr. Qazi resolved that case in November 2019 when he successfully completed an
        Alternatives to Custody program. As a result, he did no further jail time and his sentence
        was to time served. He has had no further arrests since 2016.
   •    Since the time of his arrest, Mr. Qazi has married his wife Raquel O’Brien Qazi, and
        dedicated himself to raising their two children.
   •    His family and friends attest to his rehabilitation and dedication to his family. When his
        father died in November 2018, Mr. Qazi dedicated himself to supporting his mother as
        well. Mr. Qazi has been employed continuously since his release from immigration
        detention in 2017. Mr. Qazi is now a devout Muslim, who regularly attends services and
        volunteers at his local mosque. As Sundiata Al Rashid, the leader of the mosque, notes,
        “Asif is an active member of our community and a role model for younger Muslims. He
        is a hard working father and son.”

[Data below is taken from RAP sheet, except where noted]*
 Case and Arrest Date     Location    Offense               Outcome                  Sentence

 03-17-2007; Alameda      Alameda     Juvenile              Confidential pursuant
 County                               adjudication          to CA Welfare and
                                                            Institutions Code 827
 01-21-2008, Alameda                  Count 1: PC 211,      Counts 1-4 dismissed,    5 years’ formal
 County Superior Court,               (2nd Degree); Count   Convicted of Count       probation, 364 days
 Case No. 536674A                     2: PC 496 (a);        5: Cal. PC 211           jail
                                      Count 3: PC 211       (robbery)
                                      (attempt); Count 4:
                                      PC 211 (2nd
                                      Degree); Count 5:
                                      PC 211 (2nd
                                      Degree)
 03-05-2010; Alameda      Oakland     Count 1: PC           Dismissed: Count 1-4;    1 day jail, 5 years’
 County Superior Court,               12025(A)(1); Count    Pleaded guilty to Cal.   probation
 Case No. 163426                      2: PC 12031(a)(1);    PC 32 (accessory
                                      Count 3: HS 11377;    after the fact)
                                      Count 4: PC
                                      12021(a)(1)



 11-10-2016; Solano       Fairfield   Count 1: PC           Pleaded guilty to Cal.   179 days jail (served
 County Superior Court,               29800(a)(1); Count    PC 30315 (possession     through work
 Case No. VCR228172                   2: PC 25400(a)(1);    of handgun)              program), 3 years’
                                      Count 3: PC                                    probation
                                      25850(a); Count 4:
                                      VC 22107

*Mr. Qazi’s “rap sheet” also lists a May 5, 2019 arrest by Vallejo PD for misdemeanor Penal
Code § 243(e)(1) (domestic battery), and notes that prosecution was rejected for lack of
sufficient evidence

14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:
None


                                                     3
                                                                                        Asif Masoom Qazi
        Case 3:20-cv-02731-VC Document 171-6 Filed 05/14/20 Page 4 of 5




15. Scheduled removal date: None.
    • Mr. Qazi is currently in removal proceedings before an Immigration Judge. He is seeking
       to apply for lawful permanent resident status based on a pending I-130 visa petition filed
       by his US citizen wife on April 13, 2020 (receipt no. IOE908849677). The Immigration
       Judge continued Mr. Qazi’s proceedings to allow for adjudication of the I-130 petition, at
       which time Mr. Qazi can submit an application for lawful permanent residency and
       waiver of inadmissibility.

16. Marital status and location of spouse, significant other, children, parents and siblings:
    • Mr. Qazi is married to Raquel O’Brien Qazi. He has two children: his stepdaughter S.H.
      (9) and his biological child D.Q. (8). The family resides in Vallejo. Since his detention,
      the family has not been able to make ends meet and is behind on essential bills such as
      rent and electricity. Ms. O’Brien Qazi notes the way that Mr. Qazi “has become a lot
      more humble, generous, loving, and caring,” since she first met him, and that he “is a
      teacher, a father, and a wonderful husband.”
    • Mr. Qazi’s mother, Mamatz Chowdhury, resides in Berkeley, CA. She is a widow and as
      she does not drive, depends on Mr. Qazi to help her run errands for her personal needs
      and her café business. Last year, she began suffering chest pains and depended on Mr.
      Qazi to take her to doctor’s appointments and help her communicate, as English is her
      second language.
    • Mr. Qazi’s brother, Mirfak Arif Qazi, resides in Brooklyn, NY. While he and Mr. Qazi
      are close, he is unable to step in to provide emotional and financial support to their
      mother given the distance.

17. Proposed custodian, including address and phone number, and description of proposed
release residence:
    • Mr. Qazi’s proposed custodian is his wife, Raquel O’Brien Qazi. He will reside with her
       at the home they shared prior to his detention:                 , Vallejo, CA 94590. Her
       phone number is                 .
    • If Mr. Qazi is released, his wife plans to transport him from Mesa Verde to their home.
    • The proposed residence is a two bedroom apartment. Upon release, Mr. Qazi will
       quarantine in one of the bedrooms for 14 days.
    • Ms. O’Brien Qazi is currently employed – working overtime to account for Mr. Qazi’s
       absent earning power in light of his detention – and is prepared to provide her husband
       with accommodation and other support as needed. She will ensure that Mr. Qazi complies
       will all terms of his release.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.)
Mr. Qazi has resided in the greater San Francisco Bay Area since arriving to the U.S. in 1995.
Prior to being arrested by ICE, Mr. Qazi had been residing at the proposed release address with
his wife and two daughters since March 2019.

19. Employment history:
Mr. Qazi was employed as an Ironworker with the Commercial Metals Company from
September 2019 – February 2020, earning more than $20 per hour and at times earning more

                                                4
                                                                              Asif Masoom Qazi
        Case 3:20-cv-02731-VC Document 171-6 Filed 05/14/20 Page 5 of 5




than $1,000 per week. Prior to that, Mr. Qazi was employed at Foam Fabrication Commerce Inc,
from 2017-2019

20. Other information relevant to bail determination: Please see mitigation information
above.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions): Letter from Nick Filloy, Mr. Qazi’s attorney in 2016 Solano County criminal
case.

This application was prepared using information provided by Lisa Knox, Mr. Qazi’s immigration
attorney, as well as Mr. Qazi’s wife. Ms. Knox provided and the undersigned reviewed records
related to Mr. Qazi’s arrest, character letters from his family members and others close to him,
selected medical records, and other records.

The undersigned also reviewed Mr. Qazi’s “rap sheet” and his I-213 form.

Respectfully submitted,

s/Sean Riordan
Sean Riordan




                                               5
                                                                             Asif Masoom Qazi
